Title: James Madison: Autobiographical notes, December 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1830-1833]
                            
                        
                        J. M. born 5. March (O. S.) 1751 at seat of maternal grandmother opposite Port Royal—recd. his elementary education at the
                            home of his parents in Orange C.)
                        At the age of 12—placed under the tuition of Donald Robertson a distinguished teacher in King &
                            Queen where he went thro the studies preparatory to a college course. Continued those studies—under Revd Thos. Martin a
                            private tutor in his fathers family,—for several years—In 1769 he entered the College at Nassau Hall Drct. Witherspoon
                            then prest. and there took his degree of B. A. in the autumn of 1771. Tho’ in ill health for several years he continued at
                            home a course of reading not without reference to the study but with no absolute determination to the practice of law—In
                            1776 he was initiated into his public career by a County election to the Convention of Va. which instructed the deputies
                            of the State to propose a declaration of independence—
                        In the ensuing year his election defeated by his declining the popular practice of Instructing the freeholders & the advantage taken of it by his Competitor.
                        formed her original Constitution—he was appointed a member of <Nt.> under Govr. Henry By the Legislature of that year under
                            Govr Jefferson He took his seat as a member of the Council of State in which he was until 1779 In March 1780 a member of
                            the Revolutionary Congress by the last one of the Dept & served in that body till the end of the year 1783. The
                            Journals shew the part he had in its proceedings. He was a delegate to the State Legis. of 1784-5 & 6—appointed
                            to the Convention at Annapolis which met in September 1786 and recommended that of Philadelphia of May 1787 of which he
                            was also a member. He was also in 1786 reappointed to the old Congress and continued a member till its expiration. For the
                            part he had in the various deliberative bodies of which he was a member, their Journals may be consulted. In the interval between the close
                            of the Convention at Philadelphia in Septr. 1787 and the spring of 1788 he wrote his share of the "Federalist". In April
                            1788 he was elected to the Convention of Va. which ratified the Constitution of the U. S. and in Feby. 1789 elected to the
                            1st. Congress under the New Constitution and served till March 1797 when he declined a reelection having married in 1794
                            Mrs. Todd a widow lady. He was a member of the Va. assembly of 1799 & drew the Report vindicating the Resolutions
                            against the Alien & Sedition laws passed during the previous session & of which he was the author tho’ not
                            then a member. In 1800 he was appointed one of the Virginia Electors of President & Vice-president. He became a
                            member of Mr. Jefferson’s Cabinet in 1801 as Secy. of State & continued as such till 1809 when he was elected to
                            the Chief Magistracy—reelected for another term in 1812 and retired at the expiration. His conduct in those stations
                            is sufficiently known
                        The printed works of Mr. M. not official are
                        The memorial & Remonstrance against Religious assessments
                        Helvidius in anxiety to PacificusThe papers in The Federalist" as distributed in Gideon’s edition.
                        Some fugitive pieces in Freneaus Gazette published in 1791-2 including that on population + emigration in the – day of 
                        Political observations 1795 (on the state of parties)
                        on Money (Continental) written in 1779. republished the—day of 
                        Resolutions & Report agt. Alien & Sedition laws &ca
                        Examination of British doctrine
                        Address to Agricultural Society of Albemarle.
                        Letter & communication to Mr Niles correcting an important historical error relating to the offered surrender of the Mississ. for a period of years to Spain.
                        Letters to Mr Cabell on the Tariff power.
                        Letter to Mr. Everett agaiinst nullification
                        Vindication of Mr. Jefferson against the charge of the sons of Mr Bayard
                        letter to A Stevenson on Common Defense & genl. welfare
                        letters to Mr. Ingersoll on the constitutionality of the Bank U. S—
                        This list excludes of course his share in the printed proceedings of the old & new Congress &
                            the Conventions & Legislature of the State of Virga and also his printed official acts during his Executive
                            services in the Govt. of the U. S. I enclose also at his request a brief notice of the characteristic events of his life.
                            He does not recollect any printed biography worthy of notice. A neighbouring friend in consequence of an application to Mr. M.  from Mr. Longeau furnished him with a brief biographical material for his "National Portrait gallery", but it is
                            not yet, tho’ perhaps it soon may be, made public.
                        Mr. M. desires me to assure you of his continued esteem & his sincere wish that your meditated trip
                            across the Atlantic may have the effect of fully re-establishing your health which it is understood has of late been
                            impaired, and prove in every other respect gratifying to you.
                        Sir, Mr. Madison, being entirely disqualified by present indisposition to reply to your Ulto. letter of the 2 desires me
                            to and to do it <...> of the 22. Ulto. for him.
                        
                            
                                
                            
                        
                    